
	
		II
		110th CONGRESS
		1st Session
		S. 543
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Mr. Nelson of Nebraska
			 (for himself, Mr. Bunning,
			 Ms. Stabenow, Ms. Snowe, Mr.
			 Kerry, Ms. Collins,
			 Mr. Reed, Mrs.
			 Clinton, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve Medicare beneficiary access by
		  extending the 60 percent compliance threshold used to determine whether a
		  hospital or unit of a hospital is an inpatient rehabilitation facility under
		  the Medicare program. 
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Patient Access to Inpatient
			 Rehabilitation Hospitals Act of 2007.
		2.Extension of the 60 percent compliance
			 threshold used to determine whether a hospital or unit of a hospital is an
			 inpatient rehabilitation facility under the Medicare program
			(a)In generalSection 5005 of the Deficit Reduction Act
			 of 2005 (42 U.S.C. 1395ww note) is amended—
				(1)in subsection (a), by striking apply
			 the applicable percent specified in subsection (b) and inserting
			 require a compliance rate that is no greater than the 60 percent
			 compliance rate that became effective for cost reporting periods beginning on
			 or after July 1, 2005; and
				(2)by striking subsection (b) and inserting
			 the following new subsection:
					
						(b)Continued use of
				comorbiditiesFor cost
				reporting periods beginning on or after July 1, 2007, the Secretary shall
				include patients with comorbidity as described in section 412.23(b)(2)(i) of
				title 42, Code of Federal Regulations, in the inpatient population that counts
				towards the percent specified in subsection
				(a).
						.
				(b)Effective
			 dateThe amendment made by
			 subsection (a)(1) shall take effect on June 30, 2007.
			3.Medical necessity criteria for
			 beneficiaries served in rehabilitation hospitals and unitsOn and after June 30, 2007, the Secretary of
			 Health and Human Services, the Centers for Medicare & Medicaid Services,
			 fiscal intermediaries under section 1816 of the Social Security Act (42 U.S.C.
			 1395h), medicare administrative contractors under section 1874A of such Act (42
			 U.S.C. 1395kk), recovery audit contractors under section 1893(h) of such Act
			 (42 U.S.C. 1395ddd(h)) or section 306 of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003, and other government agents shall
			 use and apply the criteria established in HCFA Ruling 85–2, as issued on July
			 31, 1985 (50 Fed. Reg. 31040), as the sole standard for determining the medical
			 necessity of services provided by inpatient rehabilitation hospitals and units
			 to beneficiaries under the Medicare program under title XVIII of the Social
			 Security Act.
		
